EXHIBIT SECTION 302 CERTIFICATION I, David S. Pere, certify that: 1. I have reviewed this annual report on Form 10-KSB of OCTuS, Inc.; 2. Based on my knowledge, this annual report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this annual report; 3. Based on my knowledge, the consolidated financial statements, and other financial information included in this annual report, fairly present in all material respects the financial condition, results of operations and cash flows of the small business as of, and for, the periods presented in this annual report. 4. The small business issuer's other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e) for the small business issuer and have: (a) Designed such disclosure controls and procedures, or caused suchdisclosure controls and procedures to be designed under our supervision,to ensure that material information relating to the small businessissuer, including its consolidated subsidiaries, is made known to us byothers within those entities, particularly during the period in whichthis report is being prepared; (b) Evaluated the effectiveness of the small business issuer'sdisclosure controls and procedures and presented in this report ourconclusions about the effectiveness of the disclosure controls andprocedures, as of the end of the period covered by this report based on such evaluation; and (c) Disclosed in this report any change in the small businessissuer's internal control over financial reporting that occurred during the small business issuer's most recent fiscal quarter (the smallbusiness issuer's fourth fiscal quarter in the case of an annual report)that has materially affected, or is reasonably likely to materiallyaffect, the small business issuer's internal control over financialreporting; and 5. The small business issuer's other certifying officer(s) and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the small business issuer's auditors and the audit committee of the small business issuer's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in thedesign or operation of internal control over financial reporting whichare reasonably likely to adversely affect the small business issuer'sability to record, process, summarize and report financial information;and (b) Any fraud, whether or not material, that involves management orother employees who have a significant role in the small businessissuer's internal control over financial reporting. Date:April 14, /s/ David S. Pere David S. Pere Chief Executive Officer and Principal Financial Officer
